IN THE COURT OF APPEALS OF IOWA

                                      No. 17-1758
                                Filed January 24, 2018


IN THE INTEREST OF G.C. and D.C.,
Minor Children,

D.C., Father,
       Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Des Moines County, Jennifer S.

Bailey, District Associate Judge.



          A father appeals the termination of his parental rights to two children.

AFFIRMED.



          Heidi D. Van Winkle of Van Winkle Law Office, Burlington, for appellant

father.

          Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

          Shane Wiley, West Burlington, guardian ad litem for minor children.



          Considered by Vaitheswaran, P.J., and Potterfield and McDonald, JJ.
                                         2


VAITHESWARAN, Presiding Judge.

       A father appeals the termination of his parental rights to two children, born

in 2003 and 2004. He contends (1) the State failed to prove the ground for

termination cited by the district court and (2) termination was not in the children’s

best interests.

I.     Grounds for Termination

       The district court terminated the father’s parental rights pursuant to Iowa

Code section 232.116(1)(l) (2017), which requires the State to prove the following:

       (1) The child has been adjudicated a child in need of assistance
       pursuant to section 232.96 and custody has been transferred from
       the child’s parents for placement pursuant to section 232.102.
       (2) The parent has a severe substance-related disorder and presents
       a danger to self or others as evidenced by prior acts.
       (3) There is clear and convincing evidence that the parent’s
       prognosis indicates that the child will not be able to be returned to
       the custody of the parent within a reasonable period of time
       considering the child’s age and need for a permanent home.

       The father disagrees he had a “severe substance-related disorder.” Id.

§ 232.116(1)(l)(2).   On our de novo review of the record, we find clear and

convincing evidence to satisfy this element. The father began using marijuana at

the age of eleven and began using methamphetamine at twenty-one. He was

forty-seven at the time of the termination hearing. When asked how long he had

a diagnosis of substance use disorder he stated “thirty-one years.”

       A clinical psychiatrist with the Iowa Medical and Classification Center

confirmed diagnoses of amphetamine use disorder and cannabis use disorder.

Although the psychiatrist was not involved in the original mental health evaluation

leading to the diagnoses, he handled a follow-up visit with the father and was

familiar with his mental health conditions.
                                          3


        The father’s admitted “struggle with addiction” was reflected in his criminal

history. At the time of the termination hearings in 2017, he was incarcerated for

“prohibited acts, manufacturing with intent to deliver.” He testified to two 2004

convictions for possession of a controlled substance and a third conviction in the

same year for possession of methamphetamine precursors. In 2015, he was

convicted of manufacturing methamphetamine, and in 2016 and 2017, he was

convicted of possession of a controlled substance.

       The father’s substance-abuse disorder was also reflected in his long-term

involvement with the department of human services, which began shortly after the

children’s birth. The State filed a child-in-need-of-assistance petition based on

parental drug use, which culminated in the termination of the mother’s parental

rights. Although the children were reunified with their father and remained with

him for a decade, the father’s self-reported period of sobriety ended in early 2015.

       The father agreed to place the children in a voluntary guardianship with his

sister and her husband, the same individuals who cared for the children after their

birth. He was reunified with the children later in the year, but the reunification was

shortlived.

       The father relapsed and was arrested and jailed in March 2016. The

children were again transferred to the care of their paternal aunt and uncle. The

father stipulated to the facts contained in the State’s child-in-need-of-assistance

petition, and the district court found the children had suffered or were imminently

likely to suffer harmful effects as a result of the father’s failure to exercise a

reasonable degree of care in supervising them. See id. § 232.2(6)(c)(2); see also

id. § 232.116(1)(l)(1).
                                         4


        The father returned to drug use upon his release from jail a few months

later. He participated in reunification services, and in January 2017, the court

ordered the children returned to his care.

       Again, the reunification was shortlived. The father relapsed within a month

and was arrested the following month on a drug charge and probation violation.

He was convicted, sentenced, and imprisoned.

       The father’s imprisonment prevented the children from being returned to his

custody within a reasonable period of time. See id. § 232.116(1)(l)(1), (3). The

earliest date on which he could be paroled or released to a residential correctional

facility was April 2018.   His tentative discharge date was October 2021.          A

department employee in charge of the case testified, “The boys are asking for

closure and they’re at the age when they can ask for that.” She stated, “The boys

have been in a guardianship situation and they had to return to dad and then their

life was uprooted again four months later. So they do not trust that.”

       We conclude the State satisfied its burden of proving the elements of

section 232.116(1)(l).

II.    Best Interests

       Termination must also be in the children’s best interests. See In re P.L.,

778 N.W.2d 33, 39 (Iowa 2010). The father acknowledged his drug use “had an

effect on” the children. He nonetheless argued for a permanent guardianship in

lieu of termination of his parental rights, in case the children wished to come back

to him in the future.

       As noted, the department employee saw this option as prolonging the

children’s turmoil. She testified, “Neither one of these boys want to hurt their dad,
                                          5


but . . . they’re done living this life.” In her words, they just “want [department]

intervention to stop.” At the second of two termination hearings, she reiterated,

“[T]hey want to be done. They want to be safe. They want to be secure. As far

as getting DHS out of their life, that has happened before with a guardianship also.

But they do not want to have to worry about anybody coming to get them.” As for

the possibility of physical harm to the children if returned, she noted the father had

a methamphetamine lab in his home in 2016.

       We conclude termination of the father’s parental rights to the children was

in their best interests.

       AFFIRMED.